DETAILED ACTION
In this Office Action, claims 1-20 filed on March 18th, 2019, were evaluated on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 18 are objected to because of the following informalities: 
Claim 1, line 5 “a transducer coupled a non-invasive blood pressure monitor” should apparently read “a transducer coupled to a non-invasive blood pressure monitor”;
Claim 10, line 1-2 “wherein the first portion includes pocket for selectively receiving the second portion” should apparently read “wherein the first portion includes a pocket for selectively receiving the second portion”
Claim 18, lines 1-3 “wherein the outer portion is selectively inflatable, the outer portion inflated to a pressure greater than the pressure within the selectively inflatable inner portion” should apparently read “wherein the outer portion is selectively inflatable, and may be inflated to a pressure greater than the pressure within the selectively inflatable inner portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-10, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term "substantially" in the claim limitation “wherein the rigid shell is a substantially continuous tube” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, it is unclear to what degree the rigid shell must be “continuous” in order to be considered “substantially continuous”, rendering the scope of the claim indefinite.
For purposes of examination, the claim will be read as if it were written “wherein the rigid shell is a continuous tube”.
Similarly, regarding claim 9, the term "substantially" in the claim limitation “the first portion being substantially flexible and the second portion being substantially rigid” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, it is unclear to what degree the first portion must “flexible” in order to be considered “substantially flexible”, and to what degree the second portion must “rigid” in order to be considered “substantially rigid”, rendering the scope of the claim indefinite.
Claim 20 has a similar recitation of “the first element being substantially flexible and the second element being substantially semi-rigid” rendering the scope of the claim indefinite. 

Regarding claim 13, the claim limitation “wherein the transducer is integrated with the non-invasive blood pressure monitor and the blood pressure cuff is coupled to the transducer through the blood pressure monitor, and wherein the blood pressure cuff and the non-invasive blood pressure monitor are portable and selectively coupled together through a tube” renders the claim indefinite. Claim 1, on which claim 13 is dependent, recites “a transducer coupled to a non-invasive blood pressure monitor and to the inner portion of the blood pressure cuff”. Accordingly, it is unclear how the blood pressure monitor and blood pressure cuff may be “selectively coupled” if the transducer is “integrated with the non-invasive blood pressure monitor” and “coupled to the inner portion of the blood pressure cuff”. Clarification is requested. 
For purposes of examination, any configuration in which the transducer is integrated into the non-invasive blood pressure monitor, which may be coupled to the blood pressure cuff, will be considered as reading on the claim.
Any claim listed as being rejected under 35 U.S.C. 112(b) which is not explicitly rejected above is rejected by virtue of its incorporation of the indefinite subject matter of an explicitly rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The claims are generally directed towards: A non-invasive blood pressure measurement system, comprising: 
a blood pressure cuff including an outer portion encircling at least some of an inner portion structured to fit about at least a portion of a patient, the inner portion being selectively inflatable;
 a transducer coupled a non-invasive blood pressure monitor and to the inner portion of the blood pressure cuff and configured to sense a pressure of the selectively inflatable portion and output a pressure signal; and 
processing circuitry of the non-invasive blood pressure monitor configured to receive the pressure signal from the transducer and to process the pressure signal to determine a blood pressure of the patient.
Claims 1-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (US 2011021325 A1), referred to hereafter as Taniguchi.
Regarding claim 1, Taniguchi (Figure 3) teaches a non-invasive blood pressure measurement system (paragraph 0009), comprising: a blood pressure cuff including an outer portion (41 and 42) encircling at least some of an inner portion (43) structured to fit about at least a portion of a patient (100), the inner portion being selectively inflatable (paragraph 0043-0044); a transducer (shown in Figure 11; 213) coupled a non-invasive blood pressure monitor and to the inner portion of the blood pressure cuff and configured to sense a pressure of the selectively inflatable portion and output a pressure signal (paragraph 0062 and 0064); and processing circuitry (211) of the non-invasive blood pressure monitor configured to receive the pressure signal from the transducer and to process the pressure signal to determine a blood pressure of the patient (paragraph 0085).

Regarding claim 3, Taniguchi teaches that the purpose of the flexible member (42) is to maintain the tubular shape of the cuff body (paragraph 0043; as shown in Figure 3). Therefore, Taniguchi teaches the non-invasive blood pressure measurement system of claim 2, wherein the rigid shell is a substantially continuous tube sized to fit about the inner portion of the blood pressure cuff. 
Regarding claim 4, Taniguchi teaches the non-invasive blood pressure measurement system of claim 2, wherein the rigid shell is formed of two portions (41 and 42) joined along at least an edge (paragraph 0043).
Regarding claim 5, Taniguchi teaches that the outer layer (41 and 42) is composed of two separate layers, made of two different materials (paragraph 0043). Furthermore, although Taniguchi does not explicitly teach the two layers as being “separable”, with enough force any two distinct layers may be separated. Therefore, Taniguchi teaches the non-invasive blood pressure measurement system of claim 2, wherein the rigid shell is formed of two separable portions. 
Regard claim 6, Taniguchi teaches that the outer layer (41 and 42) may comprise of a flexible member (42) made of a semi-rigid material, such as polypropylene, polystyrene, polyethylene terephthalate covered by an inner (44) and outer cloth (41) that maintains the tubular shape of the cuff body (paragraph 0043). Therefore, Taniguchi teaches the non-invasive blood pressure measurement system of claim 1, wherein the outer portion is a semi-rigid shell. 
Regarding claim 7, the outer shell of Taniguchi is formed by a semi-rigid material (42) and an outer cloth (41; paragraph 0043). These components are depicted as being discrete, and are therefore 
Regarding claim 8, Taniguchi teaches that the outer shell is covered by an outer cloth (41; paragraph 0043). Therefore, Taniguchi teaches the non-invasive blood pressure measurement system of claim 7 wherein the multi-layer construction includes at least a fabric. 
Regarding claim 9, Taniguchi teaches the non-invasive blood measurement system of claim 6, wherein the semi-rigid shell is composed of two, separable portions (as stated in regard to claim 5 any two distinct layers may be separated with enough first), the first portion being substantially flexible (41) and the second portion being substantially rigid (42; paragraph 0043).  
Regarding claim 13, Taniguchi teaches the non-invasive blood pressure measurement system of claim 1, wherein the transducer (shown in Figure 11; 213) is integrated into the non-invasive blood pressure monitor (211) and the blood pressure cuff is coupled to the transducer through the blood pressure monitor (paragraph 0062), and wherein the blood pressure cuff (shown in Figure 1; 20) and the non-invasive blood pressure monitor (10) are portable and selectively coupled together through a tube (70; paragraph 0038).
Claims 1, 6-9, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US 2011021325 A1 – cited by applicant), referred to hereafter as Nakagawa.
Regarding claim 1, Nakagawa (Figure 1) teaches a non-invasive blood pressure measurement system (paragraph 0007), comprising: a blood pressure cuff (10) including an outer portion (shown in Figure 4; 50 and 56) encircling at least some of an inner portion (14; paragraph 0025) structured to fit about at least a portion of a patient (shown in Figure 5), the inner portion being selectively inflatable (paragraph 0020); a transducer (16) coupled a non-invasive blood pressure monitor (12) and to the inner portion of the blood pressure cuff (14) and configured to sense a pressure of the selectively inflatable 
Regarding claim 6, Nakagawa (Figure 4) teaches that the outer portion (50 and 56) comprises an outer sheet member (50), formed from a synthetic-resin layer that is reinforced with fibers (paragraph 0024), and an inner sheet member (56), the outer part (52) of which is formed from a nonwoven reinforced synthetic-resin layer, and the inner part (54) of formed from thin woven or nonwoven fabric, such as cotton cloth (paragraph 0024). The layer of the outer portion formed from reinforced synthetic resin-layer would be effectively rigid, and the inner layer formed from cotton cloth would be effectively non-rigid, forming a semi-rigid shell. As a result, Nakagawa teaches the non-invasive blood pressure measurement system of claim 1, wherein the outer portion is a semi-rigid shell. 
Regarding claim 7, Nakagawa teaches that the inner layer (54) and outer layer (52) are separate from, and superposed on each other (paragraph 0024). Therefore, Nakagawa teaches the non-invasive blood pressure measurement system of claim 6, wherein the semi-rigid shell is formed of a multi-layer construction that is secured together to form the semi- rigid shell.
Regarding claim 8, Nakagawa teaches the non-invasive blood pressure measurement system of claim 7, wherein the multi-layer construction includes at least a fabric (54; paragraph 0024).
Regarding claim 9, Nakagawa teaches the non-invasive blood pressure measurement system of claim 6, wherein the semi-rigid shell (50 and 56) is composed of two, separable portions, the first portion being substantially flexible (54) and the second portion being substantially rigid (52 and 56; paragraph 0024). 
Regarding claim 12, Nakagawa (Figure 5) teaches the cuff (10) may wrap around itself to go around a forearm (74; paragraph 0026). As a result, Nakagawa teaches the outer portion being foldable. 

Regarding claim 14, Nakagawa (Figure 1) teaches two valves (18 and 20) coupled between the blood pressure cuff (10) and the transducer (16) in fluid communication with the inner portion (14) functioning as a cuff deflating device (paragraph 0020). These valve may selectively actuate to cause at least a portion of a pressure within the inner portion to be released (paragraph 0020 and 0035; Figure 7 – element SS9 and SS11). Therefore, Nagakawa the non-invasive blood pressure measurement system of claim 1, further including a bleed valve (18 and 20) coupled between the blood pressure cuff (10) and the transducer (16) and in fluid communication with the inner portion (14), the bleed valve structured to selectively actuate to cause at least a portion of a pressure within the inner portion to be released (Figure 7; paragraph 0035).
Regarding claim 15, Nakagawa (Figure 1) teaches a non-invasive blood pressure measurement system (paragraph 0007), comprising: a cuff (10), including: a selectively inflatable inner portion (14), and an outer portion (shown in Figure 4; 50 and 56) sized to fit about the selectively inflatable inner portion (paragraph 0025); a sensor (16) coupled to the cuff (10) and configured to output at least a signal indicative of a pressure within the selectively inflatable inner portion (paragraph 0020); and a non-invasive blood pressure monitor (12), including: a pump in fluid communication with the selectively inflatable inner portion (22), and processing circuitry (24, 26, 28, and 30) configured to receive the signal from the sensor (16) and to include at least a noise reduction algorithm (filter) that is applied to the received signal to create a reduced noise signal (filtered signal; paragraph 0021), the processing circuitry 
Regarding claim 17, Nakagawa (Figure 4) teaches that the outer portion (50 and 56) comprises an outer sheet member (50), formed from a synthetic-resin layer that is reinforced with fibers (paragraph 0024), and an inner sheet member (56), the outer part (52) of which is formed from a nonwoven reinforced synthetic-resin layer, and the inner part (54) of formed from thin woven or nonwoven fabric, such as cotton cloth (paragraph 0024). The layer of the outer portion formed from reinforced synthetic resin-layer would be effectively rigid, and the inner layer formed from cotton cloth would be effectively non-rigid, forming a semi-rigid shell. As a result, Nakagawa teaches the non-invasive blood pressure measurement system of claim 15, wherein the outer portion is a semi-rigid shell.
Regarding claim 19, Nakagawa teaches the non-invasive blood pressure measurement system of claim 6, wherein the “inner layer” of the outer portion (56) is composed of two, separable portions (52 and 54) that are superimposed on each other (paragraph 0024). Therefore, Nakagawa teaches the non-invasive blood pressure measurement system of claim 15, wherein the outer portion is formed of at least two elements (52 and 54) that are selectively coupled along at least a first portion to form the outer portion (paragraph 0024).
Regarding claim 20, Nagakawa teaches the non-invasive blood pressure measurement system of claim 15, wherein the outer portion is semi-rigid and formed of at least two elements (52 and 54), the first element (54) being substantially flexible and the second element being substantially semi-rigid (52), the two elements being selectively coupled together to form the outer portion (paragraph 0024).
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 20120302901 A1), referred to hereafter as Kobayashi.
Regarding claim 1, Kobayashi (Figure 5) teaches a non-invasive blood pressure measurement system (paragraph 0029), comprising: a blood pressure cuff (20) including an outer portion (24) 
Regarding claim 11, Kobayashi teaches the non-invasive blood pressure measurement system of claim 1 wherein the outer portion (24) and the inner portion (23) are integrated together (shown in Figure 1 – integrated into the cuff 20). Furthermore Kobayashi teaches that the outer portion may comprise of a rigid potion (24d) and a non-rigid inflatable portion (paragraph 0111; shown in Figure 13).  Therefore, Kobayashi also teaches the outer portion being selectively inflatable to a pressure such that the outer portion becomes at least semi-rigid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2011021325 A1 – cited by applicant), as applied to claim 9, in view of Clemmons (US 6224558 B1 – cited by applicant).
Regarding claim 10, Nagakawa teaches the non-invasive blood pressure measurement system of claim 9. However, Nagakawa fails to teach the first portion including a pocket for selectively receiving the second potion.
Clemmons teaches a blood pressure cuff (col. 4, lines 8-12) comprising a pocket on the outer side of a flexible layer (bladder) to receive a semi-rigid inset, and dampening device (col. 4, lines 55-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagakawa to include the first portion of the flexible portion including a pocket for selectively receiving a second portion of the semi-rigid portion, as well as dampening device, as taught by Clemmons. Doing so would help reduce the effects of external artifacts in the blood pressure measurement (Clemmons col. 4, lines 62-63). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2011021325 A1) in view of Nakagawa et al. (US 2011021325 A1 – cited by applicant).
Regarding claim 15, Taniguchi (Figure 3) teaches a non-invasive blood pressure measurement system (paragraph 0009), comprising: a cuff (40) including: a selectively inflatable inner portion (43), and an outer portion (41 and 42) sized to fit about the selectively inflatable inner portion (43; paragraph 0043-0044); a sensor (shown in Figure 11; 213) coupled to the cuff and configured to output at least a signal indicative of a pressure within the selectively inflatable inner portion (paragraph 0062 and 0064); and a non-invasive blood pressure monitor (shown in Figure 1; 10) including: a pump (shown in Figure 11; 214) in fluid communication with the selectively inflatable inner portion, and processing circuitry (211) of the non-invasive blood pressure monitor configured to receive the signal sensor generate a blood pressure of the patient (paragraph 0085). However, Taniguchi fails to teach the processing circuitry including a noise reduction algorithm that is applied to the received signal and used to generate the blood pressure.
Nakagawa (Figure 1) teaches a non-invasive blood pressure measurement system (paragraph 0007) comprising processing circuitry (24, 26, 28, and 30) configured to receive the signal from the sensor (16) that includes at least a noise reduction algorithm (filter) that is applied to the received signal to create a reduced noise signal (filtered signal; paragraph 0021), the processing circuitry generating an output that includes at least a blood pressure based on the reduced noise signal (paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taniguchi to include the noise reduction algorithm of Nakagawa and calculate the blood pressure from the reduced noise signals. Doing so would lead to more accurate measurements of the blood pressure, and would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.
. 
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20120302901 A1) in view of Nakagawa et al. (US 2011021325 A1 – cited by applicant).
Regarding claim 1, Kobayashi (Figure 5) teaches a non-invasive blood pressure measurement system (paragraph 0029), comprising: a cuff (20) including: a selectively inflatable inner portion (23), and an outer portion (24) sized to fit about the selectively inflatable inner portion (paragraph 0071); a sensor (33A) coupled to the cuff (20) and configured to output at least a signal indicative of a pressure within the selectively inflatable inner portion (paragraph 0071); and a non-invasive blood pressure monitor (10) including: a pump (30B) in fluid communication with the selectively inflatable inner portion (paragraph 0071); and processing circuitry (40) configured to receive the pressure signal from the sensor and generate an output that includes a blood pressure based on the signal (paragraph 0079). However, Kobayashi fails to teach the processing circuitry including a noise reduction algorithm that is applied to the received signal and used to generate the blood pressure.
Nakagawa (Figure 1) teaches a non-invasive blood pressure measurement system (paragraph 0007) comprising processing circuitry (24, 26, 28, and 30) configured to receive the signal from the sensor (16) that includes at least a noise reduction algorithm (filter) that is applied to the received signal to create a reduced noise signal (filtered signal; paragraph 0021), the processing circuitry generating an output that includes at least a blood pressure based on the reduced noise signal (paragraph 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayahi to include the noise reduction algorithm of Nakagawa 
Regarding claim 18, Kobayashi teaches that the outer portion (24) is selectively inflatable (paragraph 0071). Furthermore, Kobayahi teaches the outer portion being inflated to a pressure greater than the pressure within the selectively inflatable inner portion (paragraph 0066 – “According to one or more embodiments of the present invention, the air volume of the air bladder 23 for pulse wave measurement is no more than one-fifth of the air volume of the air bladder 24 for blood pressure value measurement. As an example, the size of the air bladder 23 for pulse wave measurement is about 20 mm.times.200 mm, and the size of the air bladder 24 for blood pressure value measurement is about 90-105 mm.times.200 mm.”; at a dimension of 90x200mm the outer portion has a volume less than 5 times the inner portion, meaning that if 5 times more air is put into the outer portion than the inner portion (as described above), then the outer portion will be inflated to a pressure greater than the pressure within the selectively inflatable inner portion). Thus, Kobayashi in view of Nakagawa teaches all of the claim limitations of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791